                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                 :
    BONG LEE,                                    :
                                                 :
                   Plaintiff,                    :           CIVIL ACTION
                                                 :
              v.                                 :           NO. 17-2218
                                                 :
    CITY OF CHESTER, et al.,                     :
                                                 :
                   Defendants.                   :

                                           ORDER

         AND NOW, this __29th____ day of October 2019, upon consideration of Defendant’s

Motion for Summary Judgment (“Motion”) (Doc. 16), Plaintiff’ Response in Opposition (Doc.

19), and Defendant’s Reply (Doc. 20), IT IS HEREBY ORDERED AND DECREED that

Defendant’s Motion is GRANTED. 1

         IT IS FURTHER ORDERED that Plaintiff’s state law intentional infliction of

emotional distress claim be remanded to the Delaware County Court of Common Pleas. The

Clerk of the Court shall mark this matter as CLOSED for statistical purposes.


                                                           BY THE COURT:

                                                           /s/ Petrese B. Tucker

                                                           ____________________________
                                                           Hon. Petrese B. Tucker, U.S.D.J.




1
    This Order accompanies the Court’s Memorandum Opinion dated October _29th_, 2019.
